     8:19-cr-00181-DCC           Date Filed 04/24/19      Entry Number 250         Page 1 of 2




                         IN THE DISTRICT COURT OF THE UNITED STATES
                             FOR THE DISTRICT OF SOUTH CAROLINA
                               ANDERSON/GREENWOOD DIVISION

 UNITED STATES OF AMERICA                             ) CR. NO.: 8:19-cr-00181-DCC
                                                      )
                          vs.                         )
                                                      )
 DETRIC LEE MCGOWAN,                                  )
  a/k/a “Fat”                                         )
 DONALD NATHANIEL THOMAS, JR.,                        )
  a/k/a “TJ”                                          )
 JAMAL DEMARCUS LATIMER,                              )
 CHRISTOPHER JEROME CUNNINGHAM,                       )
 RICHARD LAMOND LONGSHORE,                            )
  a/k/a “Bam”                                         )
 CELEST HENRY BLOCKER,                                )
 EDDIE LEE CHILDS, JR.,                               )
  a/k/a “Speedy”                                      )
 TREVOR MAURICE HULL,                                 )
 DANNY MORALES LOPEZ,                                 )
 SHEQUITA LATOYA HOLLOWAY,                            )
 LAUREN BROOKE POORE                                  )


                          GOVERNMENT’S BILL OF PARTICULARS
                            FOR FORFEITURE OF PROPERTY

          The United States provides the following Bill of Particulars regarding property alleged in

the Indictment (“Indictment”), filed February 19, 2019, as being subject to forfeiture to the United

States.

          NOTICE IS HEREBY GIVEN that upon conviction of any of the above-Defendants for

one or more felony violations of Title 18 and Title 21 United States Code, as charged in the

Indictment, the United States intends to seek the forfeiture of any and all property, real or personal,

constituting or derived from proceeds the Defendants obtained directly or indirectly as a result of

such violations, pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § § 853 and 881, 31 U.S.C.

§ § 5317(c)(1), 5332(b)(2), and 28 U.S.C. 2461(c), or equivalent substitute assets pursuant to 21

U.S.C. § 853(p). Such property includes, but is not limited to the following:
     8:19-cr-00181-DCC       Date Filed 04/24/19   Entry Number 250      Page 2 of 2




       FIREARM:

       Jimenez Arms J.A. 25 pistol
       CAL: .25 S/N: 188060
       Asset ID: 19-ATF-016687

       AMMUNITION:

       5 rounds PPU ammunition
       CAL: .25
       Asset ID: 19-ATF-016689


                                               Respectfully submitted,

                                               SHERRI A. LYDON
                                               UNITED STATES ATTORNEY

                                               By: s/Carrie Fisher Sherard
                                               Carrie Fisher Sherard #10134
                                               Assistant United States Attorney
                                               55 Beattie Place, Suite 700
                                               Greenville, SC 29601
                                               (864) 282-2100
April 24, 2019
